Bloodworth, J.
This is a companion case to that of Savannah & Southern By. v. Davis, ante, 654. The two cases were tried together, and the rulings in the other case cover all the grounds of the motion for a new trial in this case, except that in this case the judge is alleged to have erred in charging that “ the plaintiff contends that he has expended the sum of $125 for medical treatment.” This is alleged to be error “ because the petition only-asked for the sum of $75, and no amendment was ever‘filed in the case to cover the said amount of $125.” While the court was charging the jury counsel for the plaintiff stated to the judge that he would amend the petition so as to cover the full amount paid for medical treatment as shown by the evidence, — ■ $125,— but he neglected to do so. However, this error in the charge was cured by writing off $50 from the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.